DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (12/30/2019) in which a (3) month Shortened Statutory Period for Response has been set.

1.1.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the
present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as: (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

         Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

               Information Disclosure Statement

3.	 The Information Disclosure Statement (IDS) that was/were submitted on (02/28/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (12/30/2019) has been accepted and considered under the 37 CFR 1.121 (d).

                                                       Claim rejection section

          35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -20) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Lin; et al (“An endoscopic structured light system using multispectral detection”; hereafter “Lin”) in view of Denlinger; et al. (US 11,284,957; hereafter “Denlinger”).

Claim 1. Lin discloses the invention substantially as claimed - A surgical visualization system, comprising: (e.g. an endoscopic surgical device of Fig. 1a, able to detect and examine tissue surface topology and pathology, employing structured light and spectral electromagnetic radiation, as shown in Figs. (1b and 2), captured and decoded by a multispectral camera (Fig. 3). The device is also able to provide an improved and accurate location and pattern segmentation of the ROI during examination; [Chap. 1-2].
	Given the teachings of Lin; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (i.e. no control module, memory disclosed), are missed or not fully described in the papers.
	For the purpose of additional structural support and in the same field of endeavor, Denlinger discloses a similar surgical device, as illustrated in Figs (1-3 and 4) and block architecture of Fig. 25; the system analogously comprises:
a structured light emitter configured to emit a structured pattern of electromagnetic radiation onto an anatomical structure; (e.g. see structural-light emitter (852) in Figs. (25, 43); [Denlinger; Col. 37 -38; and 43: 10])
a spectral light emitter configured to emit electromagnetic radiation comprising a plurality of wavelengths, (e.g. spectral-light emitter (850) in Fig. 25; [Denlinger; Col. 37-38]
wherein at least one wavelength of the plurality of wavelengths is selected (e.g. see similar in [Denlinger; Col. 38: 15])) to penetrate a portion of the anatomical structure and reflect off a subject tissue; (e.g. see analogous in [Denlinger; Col. 38: 29; 43: 10])
an image sensor configured to detect the structured pattern of electromagnetic radiation reflected off the anatomical structure, (e.g. see sensor (1000) in Figs. (25, 43); [Denlinger; Col. 37 -38]) and the at least one wavelength reflected off the subject tissue; and (e.g. see analogous in [Denlinger; Col. 38: 29])
a control circuit configured to: receive a first signal and a second signal from the image sensor; (e.g. see control module (832) in Fig. 25; [Denlinger; Col. 37 -38])
construct, based on the first signal, a model of the anatomical structure; (e.g. see analogous construction in Fig. 25; [Denlinger; Col. 37 -38; 43: 10])
detect, based on the second signal, a location of the subject tissue relative to the model of the anatomical structure; and (e.g. see analogous in Figs. (24 -25) [Denlinger])
determine, based at least in part on the location of the subject tissue, a margin about the subject tissue; (e.g. see tissue identification logic 840, position/distance determining logic (841) and/or any combinations of the logic 836, 838, 840, and 841; Figs. (24 -25; [Denlinger; Col. 37: 30 -38: 25; 38: 35; 43: 10]).
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the papers of Lin, with the medical device and architecture of Denlinger, in order to provide (e.g. a high efficient proximity detection and feedback system of the same, based on the properties of the examined tissue, right at the surgical site; [Denlinger; Summary]).

Claim 2. Lin/Denlinger discloses - The surgical visualization system of Claim 1, wherein the first signal corresponds to the structured pattern of electromagnetic radiation reflected off the anatomical structure; (e.g. see analogous first signal (852) in Fig. 25; [Denlinger; Col. 37-38]; the same motivation applies herein equally as well.)

Claim 3. Lin/Denlinger discloses - The surgical visualization system of Claim 1, wherein the second signal corresponds to the at least one wavelength reflected off the subject tissue; (e.g. see analogous second signal (850) in Fig. 25; [Denlinger; Col. 37 -38]; the same motivation applies herein equally as well.)

Claim 4. Lin/Denlinger discloses - The surgical visualization system of Claim 1, further comprising a memory configured to store an instruction, (e.g. see memory buffer (834) in Fig. 25; [Denlinger; 37: 23], wherein the control circuit (e.g. control module (832) in Fig. 25; [Denlinger]) is further configured to adjust the margin about the subject tissue based on the instruction; (e.g. see tissue identification and margin adjustment in logic (840), Figs. (24 -25; [Denlinger; Col. 38: 25; 38: 35].)
	Denlinger further teaches plurality of emitting waves to target different types of tissues/samples/areas for specific cancer/tumor areas discrimination, to avoid operation risks, in at least [Denlinger; 43: 10; 46: 26]; the same motivation applies herein equally as well.)

Claim 5. Lin/Denlinger discloses - The surgical visualization system of Claim 4, wherein the instruction corresponds to a residual volume of the anatomical structure; (e.g. see similar requirements in at least [Denlinger; 43: 10; 46: 26]; the same motivation applies herein equally as well.)

Claim 6. Lin/Denlinger discloses - The surgical visualization system of Claim 1, wherein the control circuit is further configured to:79304171030 v1 
Attorney Docket No. END9219USNP1/190571-1receive a third signal from the image sensor, (e.g. see control module (832) in Fig. 25; [Denlinger; Col. 37 -38]) wherein the third signal is associated with reflected electromagnetic radiation; (e.g. control (832) similarly receiving control data from modules (834, 842, 850, 852, 1000) in Fig. 25; [Denlinger; C. 37 -38])
detect, based on the third signal, a location of a characteristic of the anatomical structure; and (e.g. see Figs. (24 -25; 43); [Denlinger; Col. 37: 30 -38: 25; 38: 35; 43: 10];
determine, based at least in part on the location of the characteristic, an adjusted margin about the subject tissue; (e.g. see tissue identification logic 840, position/distance determining logic (841) and/or any combinations of the logic 836, 838, 840, and 841; Figs. (24 -25; 43); [Denlinger; Col. 37: 30 -38: 25; 38: 35; 43: 10]; the same motivation applies herein equally as well.)

Claim 7. Lin/Denlinger discloses - The surgical visualization system of Claim 6, wherein the characteristic is a damaged tissue of the anatomical structure; (e.g. see similar tissue type examination in at least Fig, (43), where cancer/damaged area (2201) in the ROI (2205) is/are specifically positioned for further analysis; [Denlinger; 43: 10])

Claim 8. Lin/Denlinger discloses - The surgical visualization system of Claim 6, wherein the characteristic is a second anatomical structure in proximity to the subject tissue. (The same rationale and motivation apply as given to Claim 1 above.)

Claim 9. Lin/Denlinger discloses - The surgical visualization system of Claim 6, further comprising: a surgical device; and (e.g. see Fig. 25 and 41, 43; [Denlinger]);
a distance sensor system comprising: (e.g. distance sensor (841) estimation “d”) an emitter configured to emit a beam of photons; and (e.g. see photon radiation, Figs. 41, 43)
a receiver configured to receive a reflected photon; wherein the control circuit is further configured to: receive a fourth signal from the distance sensor system; (e.g. see Fig. 25 and 41, 43; [Denlinger]);
detect, based on the fourth signal, a current position of the surgical device relative to the model of the anatomical structure; and (e.g. see [Denlinger; 43: 10]); 
determine, based at least in part on the adjusted margin, a proposed transection path of the surgical device relative to the model of the anatomical structure; (e.g. see [Denlinger; Col. 37: 30 -38: 25; 38: 35; 43: 10]; the same motivation applies herein equally as well.)

Claim 10. Lin/Denlinger discloses - The surgical visualization system of Claim 9, further comprising a user interface configured to receive a user selected transection path as an input to the surgical visualization system. (e.g. see GUI and user command section (842) in Figs. (1 -3, 25); [Denlinger; 10: 50]; the same motivation applies herein equally as well.)

Claim 11. Lin/Denlinger discloses - The surgical visualization system of Claim 10, wherein the control circuit is further configured to issue, based on at least one of: the subject tissue, the characteristic, the margin, the adjusted margin, the current position of the surgical device, the proposed transection path of the surgical device, and the user selected transection path of the surgical device, a notification. (The same rationale and motivation apply as given to Claims 1 and 6. In addition see GUI and user command section; [Denlinger; 10: 50]; the same motivation applies herein equally as well.)

Claim 12. Lin/Denlinger discloses - The surgical visualization system of Claim 10, further comprising a display configured to depict at least one of the model of the anatomical structure, the location of the subject tissue, the margin, the location of the characteristic, the adjusted margin, the current position of the surgical device, the proposed transection path of the surgical device, the user selected transection path, and the notification; (e.g. see Figs (1 -3 and 25) where a display (846) presents processed information from the control (832); [Denlinger; 43: 10 and 43: 60]; the same motivation applies herein equally as well.)

Claim 13. Lin/Denlinger discloses - A surgical visualization system, comprising: 
a light emitter configured to emit electromagnetic radiation comprising a plurality of wavelengths and a plurality of frequencies towards an anatomical structure, 
wherein a portion of the electromagnetic radiation is configured to reflect off a surface of the anatomical structure, and 
a portion of the electromagnetic radiation is configured to penetrate a surface of the anatomical structure and reflect off at least one of a subject tissue and a characteristic of the anatomical structure; 
an image sensor configured to detect the portion of the electromagnetic radiation that reflected off the surface of the anatomical structure, 
wherein the image sensor is further configured to detect the portion of the electromagnetic radiation that penetrated the surface of the anatomical structure and reflected off the at least one of the subject tissue and the characteristic of the anatomical structure; 
and a control circuit configured to: receive a signal from the image sensor, wherein the signal is associated with reflected electromagnetic radiation; and 
determine, based at least in part on the signal, a margin about at least one of the subject tissue and the characteristic of the anatomical structure. (Current lists all the same elements as recite in Claim 1 above, and is/are therefore on the same premise.)

Claim 14. Lin/Denlinger discloses - The surgical visualization system of Claim 13, wherein the control circuit is further configured to: (e.g. control module (832), Fig. 25; [Denlinger]);
receive a second signal from the image sensor, wherein the second signal is associated with reflected electromagnetic radiation; (e.g. see first and second (structural-light emitter (852) and spectral-light emitter (850) respectively, in Fig. 25; [Denlinger])
and determine, based at least in part on the second signal, an adjusted margin about at least one of the subject tissue and the characteristic of the anatomical structure; (e.g. see tissue identification and margin adjustment in logic (840), Figs. (24 -25; [Denlinger; Col. 38: 25; 38: 35; 43: 10; 46: 26]; the same motivation applies herein equally as well.)

Claim 15. Lin/Denlinger discloses - The surgical visualization system of Claim 14, wherein the second signal is specifically associated with a wavelength of the reflected electromagnetic radiation; (e.g. first and second (structural-light emitter (852) and spectral-light emitter (850) respectively, Fig. 25; [Denlinger]; same motivation applies herein equally as well.)

Claim 16. Lin/Denlinger discloses - The surgical visualization system of Claim 14, further comprising: a surgical device; and a distance sensor system configured to emit a beam of photons towards the anatomical structure and detect a photon that reflected off the surface of the anatomical structure; wherein the control circuit is further configured to: receive a third signal from the distance sensor system; detect, based on the third signal, a current position of the surgical device relative to the anatomical structure; and determine, based at least in part on the adjusted margin, a proposed transection path of the surgical device. (The same rationale and motivation apply as given to Claims (1 and 6) above.)

Claim 17. Lin/Denlinger discloses - The surgical visualization system of Claim 16, further comprising a display configured to depict at least one of the margin, the adjusted margin, the current position of the surgical device, and the proposed transection path of the surgical device. (The same rationale and motivation apply as given to Claims (1 and 12) above.)

Claim 18. Lin/Denlinger discloses - The surgical visualization system of Claim 13, wherein the signal is specifically associated with a frequency-shift of the reflected electromagnetic radiation, and wherein the control circuit is further configured to construct, based on the signal, a model of the anatomical structure; (e.g. see similar reflection technique using data shifting in at least Fig. 42; [Denlinger; 42: 25]; the same motivation applies herein equally as well.)

Claim 19. Lin/Denlinger discloses - A surgical visualization system, comprising: 
a spectral imaging system configured to emit electromagnetic radiation comprising a plurality of wavelengths, 
wherein the spectral imaging system is configured to detect a first structure within an anatomical structure based on a reflection of a first wavelength of the plurality of wavelengths; 
a structured light system configured to emit a structured pattern of electromagnetic radiation onto a surface of the anatomical structure, 
wherein the structured light system is further configured to generate a three-dimensional model of the anatomical structure; 
a sensor system configured to detect reflected electromagnetic radiation; and 
a control system configured to determine a margin about the first structure within the anatomical structure based on the reflection of the first wavelength of the plurality of wavelengths. (Current lists all the same elements as recite in Claim 1 above, and ia/are therefore on the same premise.) 

Claim 20. Lin/Denlinger discloses - The surgical visualization system of claim 19, wherein the spectral imaging system is further configured to detect a second structure within the anatomical structure based on a reflection of a second wavelength of the plurality of wavelengths, and wherein the control system is further configured to adjust the margin about the first structure within the anatomical structure based on the reflection of the second wavelength of the plurality of wavelengths. (The same rationale and motivation apply as given to Claim 14 above.)

      Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation:

US 20210196423 A1		Shelton; et al.		A61B1/0638; A61B1/00194; A61B90/36; 
US 20210212792 A1		Shelton; et al.		G06T7/521; A61B90/36; A61B1/00009; 
US 20210212794 A1		Shelton; et al.		G16H20/40; A61B1/018; G06T7/521; 
US 20140179997 A1		Grunberg; et al.	A61B1/06; A61B1/05; A61B1/32; 
US 10,042,150 B2		Brown; et al.		G02B21/0076; A61B5/0071; G01N1/30; 
US 10,768,402 B2		Brown; et al.		G02B21/367; G06K9/6267; H04N5/2256; 
US 10,357,317 B2		Dupont; et al.		A61B5/055; A61B34/20; A61B6/5247;
US 11,213,361 B2		Denlinger; et al.	A61B1/000094; B25J9/1694; A61B34/37; 
US 11,284,957 B2		Denlinger; et al.	A61B34/76; A61B90/30; G06F3/0338;
US 10,792,034 B2		Scheib; et al.		G01J3/0229; A61B1/000094; A61B5/0084; 
US 10,925,598 B2		Scheib; et al.		A61B1/3132; G01J3/2823; A61B5/0064;
US 11,000,270 B2		Scheib; et al.		A61B34/73; A61B90/36; A61B1/00096;
US 11,259,793 B2		Scheib; et al.		G01J3/2823; A61B17/0483; A61B1/009;
US 11,304,692 B2		Scheib; et al.		A61B1/0638; G01J3/0229; A61B1/05;
US 11,369,366 B2		Scheib; et al.		G01N21/4795; A61B1/04; G01J3/027;

7.2. Non-Patent Literature:

_ An endoscopic structured light system using multispectral detection; Lin; et al - Jul-2015.
_ Novel calibration method for Structured light system with auto-focus projector; Li; 2014.
_ Robust Single Shot Structured Light 3D scanning; Schmalz; 2011.


        CONCLUSIONS

8.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.